t c summary opinion united_states tax_court joshua brandon tiller petitioner v commissioner of internal revenue respondent docket no 14640-16s filed date joshua brandon tiller pro_se dean h wakayama gregory michael hahn danae m rawson and adam z daheim student for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined that petitioner is liable for federal_income_tax deficiencies and accuracy-related_penalties as follows year deficiency penalty sec_6662 dollar_figure dollar_figure big_number big_number petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in the state of washington 1unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar and mileage totals are rounded to the nearest mile after concessions the issues remaining for decision are whether petitioner is entitled to deductions for vehicle expenses for the years in issue and liable for accuracy-related_penalties background3 petitioner dropped out of high school and enlisted in the u s army he later earned a high school equivalency degree after completing his tour of duty with the army petitioner began working in the heavy construction industry primarily performing construction and repair work on highways and bridges during the years in issue petitioner resided in roseville california about miles northeast of sacramento california i petitioner’s employment a during most of petitioner worked for myers sons construction msc a company based in sacramento msc assigned petitioner to work pincitepetitioner conceded that he failed to report unemployment_compensation of dollar_figure for the taxable_year respondent disallowed deductions that petitioner claimed on schedules a itemized_deductions for various unreimbursed employee business_expenses for the years in issue petitioner challenges only the disallowance of the portions of the deductions attributable to vehicle expenses other adjustments are computational and will flow from our decision in this case 3some of the facts have been stipulated and are so found several msc worksites in california including some which were in or near roseville including sacramento jackson and stockton and other more distant worksites richmond modesto and bakersfield msc assigned petitioner to make emergency repairs at a worksite in bakersfield and he drove his vehicle a total of big_number miles on two round trips to that location all of petitioner’s job assignments were expected to be completed within a few days to a few months while he was employed by msc petitioner did not have a regular place of business to report for work--he drove directly from his home to msc’s various worksites msc did not reimburse its hourly employees such as petitioner for vehicle expenses_incurred while traveling to or from its worksites the following table lists the one-way distance from petitioner’s home in roseville to msc’s worksites location miles sacramento jackson stockton richmond modesto bakersfield b although petitioner was briefly unemployed at the start of he worked for flatiron west inc fwi from march through december that year he was primarily assigned to a bridge project in the san francisco bay area but was subject_to reassignment to other fwi worksites at any time while employed by fwi petitioner normally worked 12-hour shifts six days per week petitioner usually drove directly from his home in roseville to fwi’s bridge project--a one-way trip of miles about one day per week however he stopped at fwi’s office in benicia california to pick up tools or to meet with his boss fwi’s office which was on the same route that petitioner took to the bridge project wa sec_73 miles from his home fwi did not reimburse its hourly employees such as petitioner for vehicle expenses_incurred while traveling to or from its worksites ii petitioner’s tax returns for and petitioner timely filed federal_income_tax returns for and and reported wages of dollar_figure and dollar_figure respectively he attached schedules a and forms 2106-ez unreimbursed employee business_expenses to his tax returns as is relevant here petitioner reported that he drove big_number and big_number miles for business purposes during the taxable_year sec_2013 and sec_2014 respectively in computing unreimbursed employee business_expenses on form 2106-ez petitioner used the optional standard mileage rates and claimed vehicle expense deductions of dollar_figure and dollar_figure for and respectively iii additional records although petitioner had maintained mileage logs during the years in issue he lost the logs when he moved from california to washington state before trial petitioner attempted to recreate his mileage logs relying in part on records that he had obtained from msc and fwi petitioner admitted at trial that his attempt to recreate his mileage log for was largely ineffective because the total mileage that he calculated for that year was much higher than the mileage that he had originally reported on form 2106-ez which had been drawn from his mileage log petitioner indicated that the mileage that he had originally reported on form 2106-ez for was accurate at trial petitioner claimed a deduction for vehicle expenses for the taxable_year that is substantially less than the amount he originally claimed on form 4the commissioner generally updates the optional standard mileage rate annually see sec_1_274-5 income_tax regs notice_2012_72 sec_2 2012_50_irb_673 established the standard mileage rate of cents per mile for taxable_year notice_2013_80 sec_3 2013_52_irb_821 established the standard mileage rate of cents per mile for taxable_year 2106-ez for that year specifically petitioner concluded that he was not entitled to deduct vehicle expenses attributable to his daily commute between his home in roseville and fwi’s office in benicia he nevertheless maintains that he is entitled to deduct vehicle expenses attributable to the total of his daily round trip mileage between fwi’s office and his normal worksite in the san francisco bay area discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 hradesky v 5petitioner has not asserted that the burden_of_proof as to any relevant factual issue should shift to respondent under sec_7491 and there is no justification on this record for doing so commissioner 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the term trade_or_business includes performing services as an employee 54_tc_374 whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 a deduction normally is not available however for personal living or family_expenses sec_262 sec_274 prescribes more stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir the term listed_property includes passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his own statement establishing the amount date and business_purpose for an expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg date provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence sec_1_274-5 income_tax regs provides that the strict substantiation requirements of sec_274 for vehicle expenses must be met even where the optional standard mileage rate is used moreover the court may not use the rule established in 39_f2d_540 2d cir to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date the court may permit a taxpayer to substantiate expenses through secondary evidence where the underlying documents have been unintentionally lost or destroyed 122_tc_305 davis v commissioner tcmemo_2006_272 a taxpayer is required however to reconstruct pertinent records to the fullest extent possible see roumi v commissioner tcmemo_2012_2 chong v commissioner tcmemo_2007_12 i vehicle expenses petitioner claimed deductions for unreimbursed employee business_expenses including vehicle expenses for his daily round trips to msc’s and fwi’s worksites respondent maintains that petitioner’s vehicle expenses are nondeductible personal expenses under sec_262 as a general_rule a taxpayer’s costs of commuting between his or her residence and place of business or employment are nondeductible personal expenses see 413_us_838 326_us_465 sec_1_262-1 income_tax regs this general_rule is attributable to the assumption that people will choose to live near their place of employment 747_f2d_46 1st cir there are various exceptions to the general_rule governing commuting expenses see bogue v commissioner tcmemo_2011_164 aff’d 522_fedappx_169 3d cir under one exception a taxpayer is entitled to deduct transportation costs including vehicle expenses attributable to work at a series of temporary worksites that are distant from the taxpayer’s residence 3_tc_544 the commissioner has memorialized this so-called temporary distant worksite exception in revrul_99_7 1999_1_cb_361 which states that a taxpayer may deduct travel_expenses incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works a work location may be considered temporary as opposed to indeterminate or indefinite if employment there is expected to last only a short time 66_tc_467 see sec_162 flush language where employment is temporary some otherwise personal expenses connected with such employment may be considered to arise from the exigencies of business and not from the taxpayer’s personal choice to live at a distance from his work norwood v commissioner t c pincite citing 358_us_59 because the term metropolitan area is ill defined for the purpose of determining whether transportation_expenses qualify for deduction under sec_162 the court considers all the facts and circumstances in deciding whether transportation_expenses were incurred in traveling to a temporary worksite unusually distant from the area where the taxpayer lives and normally works bogue v commissioner tcmemo_2011_164 see ellwein v united_states 778_f2d_506 8th cir dahood f 2d pincite a second exception to the general_rule that commuting expenses are nondeductible personal expenses the so-called regular work location exception was first articulated by the commissioner in revrul_90_23 1990_1_cb_28 the current version of the exception is set forth in revrul_99_7 c b pincite which states if a taxpayer has one or more regular work locations away from the taxpayer’s residence the taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location in the same trade_or_business regardless of the distance in bogue v commissioner tcmemo_2011_164 the court questioned the rationale of the regular work location exception and treated it as a concession by the commissioner a work location is regular if it is a location at which the taxpayer works or performs services regularly id a work location is either a regular work location or a temporary work location--it cannot be both at the same time id it is not lost on the court that construction workers particularly heavy- construction workers such as petitioner often do not have a permanent locus of employment and such workers are required to travel from job to job in order to practice their trade peurifoy v commissioner u s pincite douglas j dissenting and as the peurifoy case and others like it show petitioner is not the first construction worker to struggle with the complex legal rules that govern deductions for what can be significant transportation_expenses getting to and from work ultimately however the court is obliged to apply the law to the facts as they are presented in the evidentiary record a vehicle expenses for tax_year in petitioner worked at msc worksites around the roseville sacramento area and at more distant locations he drove his vehicle directly to and from the worksites and was not eligible to be reimbursed by msc for his 6petitioner does not assert that his residence in roseville was his principal place of employment for either of the taxable years in issue vehicle expenses petitioner maintains that he should be permitted to deduct for his vehicle expenses attributable to his trips to temporary distant worksites we agree with petitioner that msc’s worksites in richmond modesto and bakersfield qualify as temporary distant worksites within the meaning of revrul_99_7 supra those worksites ranged from to miles one way from roseville and petitioner’s work there was expected to be completed within a few days to a few months with the exception of two trips to bakersfield however we are obliged to deny petitioner the deduction he seeks for vehicle expenses because he has failed to satisfy the strict substantiation requirements prescribed in sec_274 petitioner admitted at trial that his effort to recreate his mileage log for was largely ineffective although we found petitioner to be completely honest and forthright and we have no doubt that he drove long distances to msc’s worksites he was unable to provide the court with reliable evidence of the number of days that he actually worked at each msc worksite unfortunately petitioner’s attempt 7petitioner’s vehicle expenses attributable to his daily commute to msc worksites in and around roseville and sacramento do not qualify for the temporary distant worksite exception in short those worksites were in the general area where petitioner lived and normally worked and we do not understand petitioner to argue otherwise see sanders v commissioner tcmemo_2012_200 to compute an average of the days that he worked at these distant worksites is essentially guesswork and is insufficient to satisfy the strict substantiation requirements of sec_274 and related regulations as noted above the court may not use the rule established in cohan v commissioner f 2d pincite to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date although petitioner is not entitled to the bulk of the deduction that he claimed for unreimbursed employee business_expenses for the taxable_year the record shows that he made two round trips to bakersfield to perform emergency repair work for msc consequently petitioner is entitled to a deduction of dollar_figure for vehicle expenses for big_number miles cents per mile but only to the extent that his miscellaneous expenses exceed the floor imposed by sec_67 b vehicle expenses for tax_year petitioner worked for fwi for months in primarily at a bridge project in the san francisco bay area he was required to stop at fwi’s office in benicia miles from his home in roseville to pick up tools or to meet with his supervisor about one day per week otherwise he drove directly to and from the assigned worksite--about miles one way from roseville petitioner was not eligible to be reimbursed by fwi for his vehicle expenses petitioner argues that fwi’s office in benicia qualified as his regular place of employment in in this regard petitioner maintains that although he is not entitled to a deduction for vehicle expenses attributable to his daily commute from his home in roseville to benicia he should be allowed a deduction for vehicle expenses attributable to the daily round trip mileage between benicia and fwi’s san francisco bay worksite--a total of big_number miles for the year we accept that fwi’s office in benicia was petitioner’s principal place of employment in as a general_rule the location of a taxpayer’s principal place of employment is the taxpayer’s tax_home not the location of the taxpayer’s personal_residence 74_tc_578 49_tc_557 once a taxpayer accepts employment that is located either permanently or for an indefinite time away from his old principal place of employment the taxpayer’s tax_home shifts to the location of the new principal place of employment allen v commissioner tcmemo_2009_102 citing 608_f2d_1269 9th cir see also kroll v commissioner t c pincite a taxpayer is entitled to deduct vehicle expenses associated with any trips from his principal office to client offices or worksites including a return trip to the principal office if any see 32_tc_947 aff’d 283_f2d_865 5th cir see also 59_tc_456 joly v commissioner tcmemo_1995_413 bass v commissioner tcmemo_1981_146 about one day per week petitioner stopped at fwi’s office for a meeting or to pick up tools and then continued on to the worksite there is no indication that petitioner stopped at fwi’s office at the end of the day before he returned home to roseville under the circumstances petitioner would be entitled to deduct vehicle expenses attributable to his one-way trip from fwi’s office to the worksite one day per week--a total of trips of miles each or a total of big_number miles 8an exception to the general_rule exists where a taxpayer accepts temporary rather than indefinite employment away from his personal_residence in that case the taxpayer’s personal_residence may be considered his tax_home 358_us_59 the purpose of the exception is to mitigate the burden of the taxpayer who must incur duplicate living_expenses because of the exigencies of business 49_tc_557 there is no evidence in the record that petitioner’s employment with fwi was temporary as opposed to indefinite unfortunately the resulting vehicle expenses of dollar_figure big_number miles cents per mile attributable to these trips do not exceed the floor for miscellaneous_itemized_deductions imposed under sec_67 moreover petitioner’s remaining itemized_deductions for fall well short of the standard_deduction of dollar_figure for that year--the amount that respondent allowed in the notice_of_deficiency see sec_63 accordingly we sustain the income_tax deficiency that respondent determined for ii accuracy-related_penalty sec_6662 and b and imposes a penalty equal to of the amount of any underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 an understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 respondent bears the burden of production with respect to the penalty see sec_7491 9respondent has satisfied his burden of production the understatements in dispute exceed of the tax required to be shown on petitioner’s returns which continued however sec_6664 provides that no penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion swihart v commissioner tcmemo_1998_407 the court must consider all the facts and circumstances in determining whether the taxpayer acted with reasonable_cause and in good_faith sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id considering all the facts and circumstances including petitioner’s lack of sophistication regarding tax matters the complexity of the tax laws governing commuting expenses and the loss of his original mileage logs we conclude that he has shown reasonable_cause and that he acted in good_faith in respect of the portions of the underpayments for and that are attributable to the disallowance of deductions for vehicle expenses no penalty may be imposed under sec_6662 in respect of those portions of the underpayments continued are greater than dollar_figure moreover petitioner conceded without explanation an item of unreported income for and the disallowance of deductions for unreimbursed employee_expenses other than vehicle expenses for both of the taxable years in dispute in the absence of an explanation regarding the portions of the underpayments attributable to the balance of the unreimbursed employee_business_expense deductions that respondent disallowed and petitioner’s failure to report unemployment_compensation for however we conclude that petitioner is liable for the penalty imposed under sec_6662 with respect to these portions to reflect the foregoing decision will be entered under rule
